Titan Music & Entertainment, LLC
247 West 38th Street 10th Floor, New York, NY. 10018

Date: April 30, 2015

BDF Entertainment, Inc.BALLROOM DANCE FITNESS INC.

Gentlemen,

The following shall confirm the understanding and agreement (the "Agreement")
between BDF Entertainment, Inc. ("you"), on the one hand, and Titan Music &
Entertainment, LLC ("Titan" or "us"), on the other, with regard to your
providing funding to Titan in connection with the recording, ancillary rights
licensing and marketing of certain master recordings and ancillary rights by the
musical artist Kobra and The Lotus (the "Artist").

1. Investment I Joint Venture.

Upon the execution hereof, you will pay to Titan the sum of Fifty Thousand
Dollars ($50,000) ("Investment"), with a second installment paid to Titan, the
sum of Fifty Thousand Dollars ($50,000) ("Investment") on or before June 1,
2015, with a third installment paid to Titan, the sum of Fifty Thousand Dollars
($50,000) (Investment") on or before July 1, 2015, with a fourth installment
paid to Titan, the sum of Fifty Thousand Dollars ($50,000) ("Investment") on or
before August 1, 2015, with a fifth installment paid to Titan, the sum of Thirty
Seven Thousand, Five Hundred Dollars ($37,500) ("Investment") on or before
November 1, 2015, representing a total investment of Two Hundred Thousand
Dollars ($237,500). Titan will use the Investment as follows for the recording,
mixing, mastering and otherwise acquiring rights pursuant to the recording &
ancillary rights agreement dated June 11, 2014 (the "Recording & Ancillary
Rights Agreement") to master recordings ("Masters") to be embodied on albums
("Albums") by Artist and to market and promote the Masters and Albums. You shall
have no other obligations to advance or expend any other monies in connection
with the Album or Ancillary Rights unless otherwise agreed in writing.

2. Compensation.

(a) As full, complete, and valuable consideration for your Investment, Titan
will pay to you fifty percent (50%) of "Titan Net Profits".

(b) As used herein, "Titan Net Profits" shall mean Net Revenues less (i)Expenses
and (ii) all applicable and customary taxes or other payments included in Net
Revenues and required to be paid by Titan pursuant to applicable law which are
directly attributable to the exploitation of the Masters, if any. For the
avoidance of doubt, Titan Net Profits shall be calculated on a cumulative basis.
Furthermore, in calculating Titan Net Profits, Titan shall have the right to
hold reasonable reserves in respect of anticipated returns of records hereunder.

(c) "Net Revenues" means gross revenues earned and received by Titan worldwide
derived from the exploitation of the Masters (less actual returns and credits)
and Ancillary Rights. "Ancillary Rights" means Artist's live performance and
touring activities and other

______________________________





ancillary activities in connection with the exploitation of Artist's name,
likeness and personal services in the entertainment or media businesses,
including merchandising (including without limitation, clothing and/or accessory
lines), sponsorships, endorsements, book publishing, music publishing, fan
clubs, personal appearances, acting, television, film, video and theatrical
appearances with respect to Artist. "Expenses" means all out of pocket expenses
incurred by Titan in connection with the Masters and Ancillary Rights,
including: (i) third party distribution fees; (ii) manufacturing, artwork and
production costs; (iii) any and all marketing, promotion and publicity costs to
the extent not recouped from the Artist royalties (with a credit back as and
when recouped); (iv) advances and other recoupable amounts paid to or on behalf
of Artist or any other party in respect of the Masters and Ancillary Rights; (v)
Artist and third party royalties and shares of profits; (vi) mechanical
royalties; and (vii) any and all other costs and expenses actually incurred or
paid by Titan which are directly attributable to the Masters and Ancillary
Rights, including collection, legal and accounting fees.

(d) For exploitations of records which comprise Masters together with
othermaster recordings, Net Revenues shall be prorated by a fraction, the
numerator of which is the number of Masters embodied on such record and the
denominator is the total number of royalty-bearing master recordings (including
the Masters) embodied thereon.

(e) Accounting, Titan will account for your share of Titan Net Profits
withinninety (90) days following the expiration of each quarterly accounting
period. You acknowledge and agree that, in rendering statements to you
hereunder, Titan shall have the right to absolutely rely upon the statements
provided to Titan by its distributor and other third parties.

(f) Audit Rights. You or a certified public accountant on your behalf shallhave
the right to examine Titan's books and records for the purpose of verifying the
accuracy of any statements rendered by or on behalf of Titan hereunder. Such
examination shall be: (i) conducted at a mutually convenient time, not earlier
than thirty (30) days after written notice by you requesting such examination;
(ii) limited to those books and records necessary to verify the accuracy of such
statement; (iii) conducted at the place where Titan maintains its books and
records that relate to such statements, or such other place as designated by
Titan; and (iv) conducted at your sole cost and expense. Titan shall make such
books and records available no more than once per calendar year or once with
respect to a given statement. All statements and other accounts rendered by
Titan hereunder shall be binding and conclusive upon you, and shall not be
subject to adjustment for any reason, unless you specifically object to a given
statement, in a written notice to Titan stating specifically the basis thereof,
within two (2) years after such statement is rendered. You hereby acknowledge
and agree that you shall have no direct audit or inspection rights against any
third party with which Titan has entered or shall enter into an agreement.

(g) Limitations. You hereby acknowledge that you shall only be entitled
toparticipate in income derived from the Masters commercially exploited by Titan
pursuant to the Recording Agreement, and not in any other master recordings,
whether embodying the performance of Artist or otherwise. You further
acknowledge that you shall not be entitled to any publishing or writing income
derived from any of the musical compositions embodied on any Masters, whether
written by Titan or written by Artist, in whole or in part, unless Artist and
you, in good faith, mutually agree otherwise in writing.

(h) Risk Acknowledgment. You acknowledge and understand that investingin
recorded product & ancillary rights licensing is a high risk investment, and
that there is a chance that you may not recoup any of the Investment.
Accordingly, you hereby release and forever discharge Titan and its owners,
directors, officers, employees, successors, licensees and assigns, from any
liability, claim, loss or damages in connection with not recouping your
Investment and/or Artist's Masters' and/or Album's failure to achieve profits.

______________________________





(i)  Tax Liability. You shall be solely responsible for any federal, state, and
local tax liability incurred by reason of any payments made to you hereunder.

3. Intentionally Deleted.

4. Grant of Rights

You agree that as between you and Titan, Titan shall own all rights, title and
interest in and to the Artist's Masters and Albums, including the copyright
therein and the rights to manufacture, market, promote and distribute such
Masters and Albums. Without limiting the foregoing, as between you and Titan,
Titan, and its respective designees, as the case may be, shall have the
exclusive unrestricted worldwide and perpetual right to use, distribute, sell
and exploit the Artist's Masters and the Albums in any and all media. Artist
shall retain all right, title and interest in and to the name "Kobra and the
Lotus" (the "Name") including, without limitation, the goodwill therein and
associated therewith, and you shall have no rights whatsoever in or to the Name.
Without limiting the generality of the foregoing, you shall not have the right
to use or exploit the Name in any manner or in any medium.

5. Warranties.

Each party represents, warrants and agrees that it has the right to enter into
this Agreement and to grant all of the rights granted by it hereunder.

6. Legal Representation

You acknowledge and agree that: (i) you have the right and have been given the
unrestricted opportunity to seek the advice and counsel of your own attorney in
connection with this Agreement; (ii) if you decide not to seek independent legal
counsel, such decision is made by you voluntarily and without coercion by Titan
or anyone acting on behalf of Titan, and shall not affect the binding nature of
this Agreement; and (iii) in executing this Agreement and accepting the terms of
this Agreement, you are not relying upon the advice or counsel of any person
executing this Agreement on behalf of Titan or any employee, attorney or agent
of Titan, or any other person otherwise connected with Titan.

7. Notices and Payments

All notices and payments required to be given to any party hereunder shall be
given to said party, at the address first mentioned herein or such other address
as each party respectively may hereafter designate by notice in writing to the
other. All notices sent under this agreement shall be in writing and, except for
royalty statements, shall be sent by personal delivery, registered or certified
mail (return receipt requested) or by overnight air express (or courier shipment
if outside the United States) if such service actually provides proof of
sending, and the day of mailing of any such notice shall be deemed the date of
the giving thereof (except notices of change of address, the date of which shall
be the date of receipt by the receiving party). A courtesy copy of all notices
to Titan shall be sent to Carroll, Guido & Groffman, 5 Columbus Circle, 20th
Floor, New York, New York 10019, Attention Michael Guido, Esq.

8. Miscellaneous

(a)

This agreement shall be binding upon the parties hereto, and shall be

governed and construed in accordance with the laws of the State of New York. The
courts of the State of New York (or the U.S. District Courts for the Southern
District of New York) shall have sole and exclusive jurisdiction over any
disputes arising hereunder or in connection herewith. The parties hereto consent
to the personal jurisdiction of the State of New York. You may not assign any of
your rights or responsibilities hereunder. Neither party shall be deemed to be
in breach of this agreement unless the breaching party has failed to cure such
alleged breach within thirty (30) days after written notice thereof from the
aggrieved party. In entering into this

______________________________





agreement and providing services pursuant hereto, you have and shall have the
status of an independent contractor and nothing herein contained shall
contemplate or constitute you as Titan's agent agent or employee. No inference,
assumption, or presumption shall be drawn from the fact that a party or its
attorney prepared or drafted any provision or portion of this Agreement. It
shall be conclusively presumed that all parties participated equally in the
negotiation, preparation, drafting, and review of this Agreement.

(b) This Agreement contains the entire understanding of Titan and yourelating to
the subject matter hereof, and cannot be changed or terminated except by an
instrument signed by Titan and you. This Agreement supersedes and replaces any
previous document, correspondence, conversation or other written or oral
understanding relating to the subject matter of this Agreement. Titan shall have
the absolute right to assign any and all of the rights granted herein, to any
person, firm or company. You shall not have the right to assign any of your
rights or obligations hereunder.

(c) It is expressly understood and agreed that, in the event of a breach
orpurported breach by Titan hereunder, your rights shall be limited to an action
at law for money damages, if any, actually suffered by you as a result thereof,
and in no event shall you be entitled to rescission, injunction or other
equitable relief of any kind. Without limiting the foregoing, you shall not be
entitled to recover damages by reason of any breach by Titan of its material
obligations hereunder, unless Titan has failed to remedy such breach within
thirty (30) days following receipt of your notice thereof (except where other
specific cure periods are set forth in this agreement); or, if the failure
cannot be cured within said thirty (30) day period, if Titan does not commence
to cure such failure within said thirty (30) day period and diligently continue
to so cure thereafter.

If the foregoing correctly reflects your understanding and agreement with Titan,
please so indicate by signing in the space provided below.

Very truly yours,

TITAN MUSIC AND ENTERTAINMENT, LLC

By: /s/

      
An Authorized Signatory

Managing DirectorManaging Member

AGREED TO AND ACCEPTED:

BDF ENTERTAINEMENT, INC.

By: /s/

      
An Authorized Signatory

BALLROOM DANCE FITNESS INC




______________________________








Page 1 of 14

Titan Media & Entertainment, LLC
56140 Pine Cone LaneBethany Beach, Delaware 19930

As of June 11 2014 (the "Effective Date")

Kobra Music Inc. f/s/o
Kobra Paige, p/k/a "Kobra And The Lotus"
117 Patton Place SW
Calgary Alberta
T2V 5E1

Re:

Titan Media & Entertainment, LLG -w- Kobra Music Inc. f/s/o Kobra And The Lotus
/ Recording Agreement

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Titan Media & Entertainment, LLC ("Company") and Kobra
Music Inc. ('you") f/s/o Kobra Paige p/k/a "Kobra And The Lotus" ("Artist')
agree that you shall furnish Artist's exclusive recording services to Company
and you and Company further agree that the terms and conditions contained herein
shall constitute the agreement (the "Agreement") between Company and you with
respect to you granting Company Artist's exclusive recording services.

1. Territory. The universe.

2. Term; Product Commitment; Release Commitment.

(a) An initial period (the "initial Period"), plus three (3) option periods. The
"Initial Period" andeach option period, may be referred to herein as "Contract
Periods". The product commitment during the Initial Period shall be one (1)
album (the "First Album"). The product commitment during each option period
shall be one (1) album (respectively, the "Second Album", the "Third Album" and
the "Fourth Album"). Each album may be individually referred to herein as an
"Album" and collectively referred to as the "Albums". Each Album shall consist
of no fewer than twelve (12) master recordings (the "Masters") embodying new
recordings of Artist's studio performances of previously-unreleased
compositions, and having a collective running time of no fewer than forty (40)
minutes. The Term shall commence on the Effective Date. Each Contract Period
shall continue until twelve (12) months following initial commercial release of
the applicable Album in the United States, provided that with respect to the
last Contract Period, the Term shall continue until nine (9) months following
the initial commercial release of the Fourth Album (or the applicable Album in
the event that Company informs you that Company shall not be exercising its
option for the next Contract Period). The Albums and the Masters, along with any
other Masters and other recorded product, artwork and videos (including
promotional videos and lyric videos) with respect to the Albums created by
Artist during the Term are sometimes referred to as the "Artist Materials". You
shall deliver each Album and any other Artist Materials, no later than ninety
(90) days after commencement of the applicable Contract Period provided that you
shall deliver the First Album to Company within two (2) weeks of the date
hereof.

(b) In addition to the Albums and Artist Materials, you shall deliver any other
deliverymaterials that Company or Company's distributor reasonably request in
advance by notice to you. In addition, you shall further deliver any and all
documentation or other materials in connection with the Albums and Artist
Materials as Company may reasonably require from time to time.

(c) Company and all persons authorized by Company shall have the exclusive and
unlimitedrights in the Territory during the Term to control and exploit Artist's
services as a recording artist in accordance with the terms hereof and to all
the results and proceeds of such services.

(d) Each option shall be exercised, if at all, by notice to you at any time
prior to the date thethen current Contract Period would expire. If, as of the
date when the then current Contract Period would





Page 2 of 14

otherwise have expired, Company has not exercised its option to extend the Term
for the applicable option period, then: (i) you shall immediately send a notice
to Company specifically referencing this paragraph 2(d) and stating that
Company's option has not yet been exercised (an "Option Warning Notice"); (ii)
Company shall be entitled to exercise its option at any time before receiving
the Option Warning Notice or within fifteen (15) business days thereafter; and
(iii) the then current Contract Period shall be deemed to have continued until
Company exercises its option or until the end of such fifteen (15) business day
period (whichever shall occur first).

(e)

Provided you have fulfilled all of your material obligations under this
Agreement,

Company agrees to commercially release each Album in the United States within
one hundred twenty (120) days following delivery of the Album concerned (the
"U.S. Release Deadline Period"). Pursuant to the foregoing, Company shall
release the First Album and the Second Album in physical and digital formats.
If, at the time Company is required to release any committed Album, other than
the First Album and Second Album, Company is physically releasing albums in the
U.S. for a majority of Company's artists in the same genre of music as Artist,
Company shall release the applicable Album hereunder in physical format (in
addition to digital format) pursuant to the terms of this paragraph 2(e). If
Company shall have failed to so release any such Album in the United States, you
shall have the right, within three (3) months following the expiration of the
U.S. Release Deadline Period to send Company a notice of Company's failure
specifically referencing this paragraph 2(e) and stating your desire that the
Term and License Period (with respect to such unreleased Album and any
unreleased Artist Materials delivered in connection with such Album) be
terminated if Company does not, within ninety (90) days after Company receives
such notice from you ("U.S. Release Cure Period"), commercially release the
Album concerned in the United States. If Company then fails to release the Album
concerned in the United States during the U.S. Release Cure Period,
notwithstanding anything to the contrary contained herein, Company shall have no
liability whatsoever to you, and your only remedy shall be to terminate the Term
and License Period (with respect to such unreleased Album and any unreleased
Artist Materials delivered in connection with such Album) and cause the
reversion of such unreleased Album and any unreleased Artist Materials delivered
in connection with such Album, by sending notice to Company.

Provided you have fulfilled all of your material obligations hereunder, if
Company does not release each Album within one hundred eighty (180) days
following the date of initial commercial release in the United States of such
Album (the "Foreign Release Deadline Period") in each of the territories of
Canada, Australia, Germany, France, Japan, the UK and Ireland (the "Release
Territories"), then you may give Company notice, within three (3) months
following the expiration of such one hundred eighty (180) day period, of such
failure to so release such Album in a particular Release Territory, and Company
shall have a period of sixty (60) days following the date of such notice to cure
such failure ("Foreign Release Cure Period"). If Company does not cure such
failure within said sixty (60) day period, you shall have the option, which may
be exercised by giving Company written notice within thirty (30) days following
the end of such sixty (60) day period, to terminate the Term and License Period
(with respect to such unreleased Album and any unreleased Artist Materials
delivered in connection with such Album) for such Release Territoryies in which
Company has failed to release and to terminate Company's license with respect to
such unreleased Album and any unreleased Artist Materials delivered in
connection with such Album in the applicable Release Territory (in which event,
the definition of "Territory" hereunder shall no longer include such Release
Territory/ies). If you fail to give Company any of the notices specified in this
subparagraph, your rights under this subparagraph shall lapse.

(g)

The running of the U.S. Release Deadline Period, Foreign Release Deadline
Period, the

U.S. Release Cure Period and Foreign Release Cure Period (each, a "Release
Period") shall be suspended (and the expiration date of each of those periods
shall be postponed) for the period of any suspension of the running of the Term.
Company shall not be required to release any Album during the period commencing
on November 15 and continuing through the following January 15 and if any
Release Period ends within such time period, Company shall have the option to
extend the applicable Release Period until the immediately following January 20.
An Album shall be deemed released, for the purposes of paragraphs 3(e) and (f)
only, when Company has announced its availability for sale in the territory
concerned.





Page 3 of 14

3.

License Period.

(a) The "License Period" with respect to all of the Albums, and the Artist
Materials deliveredin connection with such Albums, shall be the period
commencing upon the Effective Date and continuing until the end of the
accounting period following the date seven (7) years following the expiration of
the Term hereof.

(b) Upon the expiration of the License Period with respect to each Album and
accompanyingArtist Materials, Company shall have the non-exclusive right to sell
off existing inventories of physical records that embody the applicable Album
and Artist Materials for a period of no more than six (6) months (the "Sell-Off
Period"). Company shall not manufacture quantities of such records in excess of
the reasonable market therefor in anticipation of the expiration of the License
Period or sell any remaining inventory at so-called "distressed" prices during
the Sell-Off Period.

4.

Rights.

(a) Company and its subsidiaries, affiliates, licensees and designees shall have
theexclusive right to manufacture, distribute, sell, transmit and otherwise
exploit the Artist Materials, including the Album, the Masters, artwork and
other materials and records embodying such Artist Materials, Album, Masters and
artwork, whether separately or together, through any and all channels,
including, normal retail channels, non-traditional retail channels,
subdistributors, wholesale channels, physical distribution, electronic
distribution, digital distribution, mobile distribution, mail order, direct
marketing orders in any and all media, formats (including physical and digital
formats) and manners, by any method(s) whether now known or hereafter
discovered, throughout the Territory during the License Period, embodying all or
any portion(s) of the performances embodied on such Masters and/or all or any
portion(s) of any Artist Materials. Company shall have the exclusive right to
grant worldwide synchronization, compilation and other licenses originating
within the Territory. The foregoing rights shall include the rights to digitally
transmit and stream the Artist Materials and permit the downloading and
streaming of the Artist Materials. Company and its subsidiaries, affiliates,
licensees and designees shall have the exclusive right to solicit and service
accounts, accept and process orders from customers, process returns for scrap or
return of inventory, inventory control and warehousing, invoicing and collection
from customers and issue credits to accounts in respect of return product

(b) Company shall have the exclusive right throughout the Territory during the
LicensePeriod to publicly perform or to permit the public performance of the
Masters and Artist Materials by means of radio broadcast, cable transmission,
satellite transmission, electronic transmission, or television broadcast; to
import, export, sell, transfer, lease, license, rent, deal in or otherwise
dispose of or exploit such Masters, Artist Materials and records derived
therefrom throughout the Territory under any trademarks, trade names or labels
designated by Company; to edit or adapt such Masters and/or Artist Materials to
conform to the technological or commercial requirements of phonograph records in
various formats now or hereafter known or developed, or to eliminate material
which might subject Company to any civil or criminal action; to exploit such
Masters for background music, synchronization in motion pictures and television
soundtracks and other similar purposes, including, without limitation, use on
transportation facilities, without any additional payments to you or Artist
other than as expressly set forth herein; or, notwithstanding the provisions of
this Agreement, Company and its subsidiaries, affiliates and licensees may, at
their election, delay or refrain from doing any one or more of the foregoing.

(c) You hereby grant to Company the exclusive right during the License Period to
use Artist'sname, professional name, approved likeness and approved biographical
materials in connection with the sale, advertising and promotion of the Albums
and other records derived from the Masters and Artist Materials and the
non-exclusive right to do the same during the Sell-Off Period. You hereby grant
to Company the non-exclusive right to use Artist's name, professional name,
likeness and biographical materials in connection with securing, negotiating
and/or entering into endorsement or sponsorship agreements on behalf of you and
Artist. You shall have a right of approval for all such uses of Artist's
identification by Company in such connection as set forth in this paragraph
4(c), which approval shall not be unreasonably withheld and shall be deemed to
have been given within five (5) business days following





Page 4 of 14

your receipt of such written request therefor, unless you notify Company to the
contrary within said five (5) business day period.

5.

Recording Funds.

(a)

Option Albums: Recording funds ("Recording Funds") for option Albums, if any,
shall be

calculated in accordance with a formula based on fifty percent (50%) of the
lower of your share of Net Profits earned in respect of USNRC Net Sales of the
preceding album or the average of the amount of your share of Net Profits
credited to your account in respect of USNRC Net Sales of the two (2) preceding
albums, net of reserves of twenty percent (20%) of physical records shipped of
the prior Album and inclusive of "pipeline income," computed as of the end of
the month in which occurs the date that Company exercises the applicable option,
provided such period is no longer than fifteen (15) months from the initial
commercial release in the U.S of the prior Album concerned, subject to the
following minimums and maximums:




Minimum

Maximum

Second Album

$85,000

$170,000

Third Album

$100,000

$200,000

Fourth Album

$115,000

$230,000




(b) Recording Funds for the option Albums shall be payable as follows: Twenty
Percent(20%) of the applicable minimum recording fund upon Company's exercise of
the applicable option period and the balance of the applicable recording fund,
less any costs paid or incurred by Company, payable upon delivery to Company of
such Album. All advances and mutually agreed upon recording costs shall be
Deductible Costs (as defined below). For purposes of clarity, recording costs
and video production and creation costs paid by you and/or Artist or on your
and/or Artist's behalf with respect to the First Album shall not be Deductible
Costs or otherwise recoupable hereunder. The parties shall discuss in good faith
on an option Album by option Album basis increasing the Recording Fund for the
applicable option Album in an amount in excess of the applicable Recording Fund
specified herein in equal contributions by Company and you and such additional
contributions to the applicable Recording Fund shall be deemed Deductible Costs.
Notwithstanding the foregoing, if one party hereto contributes additional monies
to the applicable Recording Fund without the approval of the other party hereto,
such additional contribution(s) shall not be a Deductible Cost or recoupable by
such party.

(c) You shall be responsible for paying recording costs for the First Album.
With respect to allother Albums, other than the First Album, you shall be
responsible for administering and paying recording costs for each such Album in
accordance with written budgets approved in advance by Company. Each recording
fund includes any and all costs associated with recording, including, without
limitation, artist advances, producer fees and advances, studio costs, sample
clearance costs, side artist fees, any third party clearance costs, etc.

6.

Net Profits. Following Company's (and your, if applicable) recoupment out of
Gross Receipts of all

Deductible Costs and other recoupable amounts specified hereunder (if any),
including mechanical royalties in excess of the sums set forth in paragraph 7
below, Company and you shall recoup the Marketing Fund, Additional Video Fund
Expenditures and/or any Additional Marketing Contributions on a pad passu basis
from Net Profits (i.e., while both Company's and your contributions to the
Marketing Fund, Additional Video Fund Expenditures and/or any Additional
Marketing Contributions are unrecouped hereunder, fifty percent (50%) of Net
Profits shall be paid to Company and fifty percent (50%) of Net Profits received
by Company shall be paid to you. If Company or you are unrecouped due to such
unrecouped party's contribution to the Marketing Fund, Additional Video Fund
Expenditures and/or any Additional Marketing Contributions, but the other
party's contribution to the Marketing Fund, Additional Video Fund Expenditures
and/or any Additional Marketing Contributions has been recouped, then one
hundred percent (100%) of Net Profits shall be paid to such unrecouped party
until such time as such unrecouped party has recouped their contribution to the
Marketing Fund, Additional Video Fund Expenditures and/or any Additional
Marketing Contributions). After the recoupment by each party of their





Page 5 of 14

contribution to the Marketing Fund, Additional Video Fund Expenditures and/or
any Additional Marketing Contributions, Company and you shall split Net Profits
equally.

(a)

"Net Profits" shall mean all monies, fees, royalties, and advances received by
Companyin direct connection with the Albums, Masters and Artist Materials
("Gross Receipts") less Deductible Costs. For clarity, Gross Receipts shall be
inclusive of all master use license income.

(b)

"Deductible Costs" shall mean all Recording Funds, approved recording costs
andrecording expenditures per paragraph 5(b), out-of-pocket costs paid or
incurred by Company to third parties in connection with the manufacture,
distribution, marketing (other than with respect to the Marketing Fund),
producer and mixer fees and royalties (other than producer and mixer fees with
respect to the First Album which shall be paid from your share of Net Profits;
for clarity, producer and mixer royalties with respect to the First Album shall
be deemed to be Deductible Costs), video production and creation costs (other
than video and creation costs with respect to Masters embodied on the First
Album), advertising, promotion, sale and licensing of the applicable Album,
Masters and Artist Materials; mechanical royalties not in excess of the sums set
forth in paragraph 7 below; the override royalty to Universal Music Canada; and
a distribution and services fee taken "off-the-top" which shall be the actual
distribution payments to Company's distributor(s) and shall be retained by
Company's distributor(s) (i.e. Company shall not take an additional distribution
and services fee for its own account).

6A. STATEMENTS AND PAYMENTS

(a)

Within ninety (90) days after June 30 and December 31 of each year during which

applicable records are sold or Masters are commercially exploited, Company shall
render a statement of accrued royalties earned under this agreement during the
preceding calendar semi-annual period. Concurrently with the rendition of each
statement, Company shall pay you your share of Net Profits shown to be due by
such statement, after deducting all recoupable amounts (if any) expressly
permitted hereunder made prior to the rendition of the statement. No statements
need be rendered by Company for any such calendar semi-annual period after the
expiration of the Term for which there are no sales of records or other
commercial exploitations of Masters derived from recordings hereunder. Company
shall be entitled to maintain a single account with respect to all recordings
subject to this agreement. Company may withhold a reasonable reserve against
returns, exchanges, refunds, credits and the like with respect to phonorecords,
provided such reserves shall not be in excess of the greater of twenty-five
percent (25%) of Company's distributors' gross receipts per month for records in
physical configuration and twenty-five percent (25%) of the number of physical
Albums shipped for records in physical configuration, unless Company or
Company's distributor believes in its reasonable business judgment that
particular circumstances justify a higher reserve. Such reserve shall be
liquidated in the same manner that Company's distributor is permitted to
liquidate such reserves. You shall be deemed to have consented to all
accountings rendered by Company hereunder and all marketing invoices and other
marketing expenditure documentation provided to you pursuant to paragraph 8 with
respect to the Marketing Fund and such accountings, marketing invoices and other
marketing expenditure documentations with respect to the Marketing Fund shall be
binding upon you and not subject to any objection by you for any reason unless
specific objection, in writing, stating the basis thereof, is given to Company
within two (2) years after the date Company is deemed to have rendered the
applicable statement, marketing invoices and other marketing expenditure
documentation in connection with the Marketing Fund, and after such written
objection, unless suit is instituted within three (3) years after the date
Company is deemed to have rendered the applicable statement. Company shall be
deemed conclusively to have rendered each statement and marketing invoices or
other marketing expenditure documentation with respect to the Marketing Fund on
the date prescribed in this paragraph 6A(a) with respect to statements and with
respect to marketing invoices or other marketing expenditure documentation with
respect to the Marketing Fund, on the date such invoice or other documentation
was rendered to you unless you notify Company otherwise with respect to any
particular statement, invoice or documentation within sixty (60) days after the
date that Company is required to render that statement





Page 6 of 14

pursuant to the first sentence of this paragraph 6A(a). You shall have the right
at your sole cost and expense to appoint a certified public or chartered
accountant to examine books and records as same pertain to sales of records and
exploitations of Masters subject hereto; provided that, any such examination
shall be for a reasonable duration, shall take place at Company's offices during
normal business hours on reasonable prior notice and shall not occur more than
once in any calendar year. You may examine books and records with respect to a
particular statement only once. Notwithstanding the foregoing, you shall not
have the right to audit Company with respect to any marketing invoices or other
marketing expenditure documentation with respect to the Marketing Fund during
the album cycle for the First Album.

(b)

Company shall compute your share of Net Profits in the same national currency in
which

Company's licensee pays Company for that sale, and Company shall credit your
share of Net Profits to your account at the same rate of exchange at which the
licensee pays Company (or credits Company in recoupment of an advance made to
Company by such licensee, as reflected in a accounting statement received by
Company). For purposes of accounting to you, Company shall treat any sale
outside of the United States as a sale made during the same accounting period in
which Company receives accounting and payment (or credit to Company in
recoupment of an advance made to Company by such licensee, as reflected in an
accounting statement received by Company) for that sale from the applicable
licensee. if Company cannot collect payment in the United States in U.S.
Dollars, Company shall not be required to account to you for that sale, except
that Company shall, at your request and at your expense, deduct from the monies
so blocked, and deposit in a foreign depository, the equivalent in local
currency of your share of Net Profits which would be payable to you on the
foreign sales and Master exploitations concerned, to the extent such monies are
available for that purpose, and only to the extent to which your account is then
in a fully recouped position (to the extent applicable). All such deposits shall
constitute Net Profits payments to you for accounting purposes. To the extent
possible, Company shall allow you to select the foreign depository referred to
in this paragraph 6A(b).

7.

Controlled Compositions.

(a) Controlled Compositions rate: The mechanical royalty rate for sales of
records shall beeighty five percent (85%) of the minimum statutory rate (without
regard to playing time) in effect in the United States as of the Effective Date
and eighty five percent (85%) of the Canadian statutory per composition rate
(without regard to playing time) in effect as of the Effective Date in Canada,
or, if there is no statutory rate in Canada as of the Effective Date,
eighty-five percent (85%) of the per Composition rate (without regard to playing
time) generally utilized by major record companies in Canada as of the Effective
Date. The Effective Date shall mean the earlier of: (A) the date of initial
release in the United States of the first Record embodying the Controlled
Composition concerned: (B) the date occurring one hundred and twenty (120) days
after the Record concerned is required to be delivered hereunder (or, if you and
Company mutually agree in writing to delay the date such Record is required to
be delivered to Company, the date occurring one hundred and twenty (120) days
after such newly agreed date); or (C) the date occurring one hundred twenty
(120) days after delivery of such Record if it is within Company's rights under
this agreement to delay the release date for such Record so that such Record is
initially released on or after January 1 of the next succeeding calendar year.
Mechanical royalties are paid on the basis of Publishing Net Sales. Publishing
Net Sales shall mean net sales less the "free goods" unit equivalent of 100% of
standard discounts (i.e., discounts reflected in the published price to dealers)
and program discounts (i.e., discounts given by way of price breaks or so-called
"free goods" to "one-stops," rack jobbers, distributors or dealers, whether or
not affiliated with Company, which are not standard discounts).

(b) Notwithstanding the foregoing, regardless of the total number of
Compositions embodiedon the Record concerned, the maximum aggregate mechanical
royalty rate which Company shall be required to pay in respect of: (i) any
Single hereunder shall not exceed two (2) times the applicable rate; (ii) any
Maxi-Single hereunder shall not exceed three (3) times the applicable rate;
(iii) any EP hereunder shall not exceed five (5) times the applicable rate; (iv)
any Album hereunder shall not exceed eleven (11) times the applicable rate. it
is anticipated that the standard physical version of the First Album to be
initially released in the United States and Canada shall contain eleven (11) or
fewer masters and you and





Page 7 of 14

Artist's mechanical royalty on the First Album so released shall therefore not
be reduced by reason of the mechanical royalty cap. In addition, if Company
releases an expanded version of the First Album (the ("Expanded Album")
containing twelve (12) or more compositions and such Expanded Album is offered
for sale at a price in excess of the First Album, then the mechanical royalty
cap applicable to you for sales of the Expanded Album at physical retail in the
United States and Canada shall be twelve (12) in lieu of the mechanical royalty
cap otherwise set forth herein. With respect to "digital phonorecord deliveries"
in the U.S. and Canada, unless applicable law or Copyright Board certification
permits payment at the rates provided for in this paragraph 7(b), mechanical
royalties shall be payable for each Controlled Composition at the lowest
applicable rate established by applicable law or certified by the Copyright
Board or otherwise agreed to by Company and any relevant collecting society or
agency.

8.

Promotion, Publicity and Marketing; Videos. (a)

You and Company shall each contribute

One Hundred and Fifty Thousand Dollars ($150,000) to be used by Company as a
marketing fund in connection with promotion, publicity and marketing endeavors
(including tour support) for the First Album (the "Marketing Fund"). The parties
shall pay their respective portion of the Marketing Fund as follows: (i) upon
execution of the Agreement, you shall pay Company Fifty Thousand Dollars
($50,000) and Company shall also contribute Fifty Thousand Dollars ($50,000) for
marketing endeavors in connection with the First Album; (ii) once Company has
notified you and provided you with reasonable backup that Seventy Five Thousand
Dollars ($75,000) of such initial One Hundred Thousand Dollars ($100,000)
marketing amount has been expended by Company on marketing expenses in
connection with the First Album, you shall pay Company an additional Fifty
Thousand Dollars ($50,000) and Company shall also contribute an additional Fifty
Thousand Dollars ($50,000) for further marketing endeavors in connection with
the First Album; and (iii) once Company has notified you and provided you with
reasonable backup that One Hundred Seventy Five Thousand Dollars ($175,000) of
the aggregate Two Hundred Thousand Dollars ($200,000) contributed pursuant to
paragraphs 8(i) and 8(ii) has been expended by Company on marketing expenses in
connection with the First Album, you shall pay Company an additional Fifty
Thousand Dollars ($50,000) and Company shall also contribute an additional Fifty
Thousand Dollars ($50,000) for marketing endeavors in connection with the First
Album. The parties shall discuss in good faith increasing the Marketing Fund for
the First Album in an amount in excess of the combined Three Hundred Thousand
Dollars ($300,000) specified herein, provided if one party hereto contributes
additional monies to the Marketing Fund in excess of the amounts specified
herein without the approval of the other party hereto, such additional
contribution(s) shall not be a Deductible Cost or recoupable. Any expenses and
other monies paid or incurred by Company or you with Company's and your mutual
prior approval in connection with the independent promotion, marketing and/or
publicity of Masters, Albums and/or Artist Materials by persons other than
regular employees of Company, including independent retail marketing services,
shall be Deductible Costs hereunder. The Marketing Funds specified in this
paragraph and the Additional Marketing Contributions (as defined below) shall be
held and controlled by Company and expended from time to time by Company upon
your and Company's mutual approval. Company and you shall mutually approve the
marketing plan, provided that you may not unreasonably withhold or delay your
approval. With respect to marketing endeavors for the Second Album (if any),
Third Album (if any) and Fourth Album (if any), Company shall match any
marketing contribution made by you with respect to the applicable Album,
provided such marketing contribution was made by you with Company's prior
written approval and such contribution is made directly to Company to be
expended by Company from time to time by Company upon your and Company's mutual
approval. Such marketing contributions made by you or Company with respect to
the Second Album (if any), Third Album (if any) and Fourth Album (if any) shall
be defined as the "Additional Marketing Contributions". Upon your request,
Company shall provide you with invoices and other documentation with respect to
any expenditures made from the Marketing Fund or with respect to the Additional
Marketing Contributions.

(b)

The creative elements and the budget for any promotional video (each, a
"Video"), if any,

shall be subject to mutual approval. One hundred percent (100%) of the costs of
any Video shall be deemed a "Deductible Cost". With respect to promotional uses
only of Videos, you shall provide Company with free synchronization and
mechanical licenses for any Controlled Compositions embodied in such Videos.
Company and You shall mutually agree on the funding of a video creation fund in
a mutually approved amount contributed to by Company and you for each Contract
Period in order to fund a





Page 8 of 14

minimum of one (1) Video per album. Any costs incurred by you or Artist with
respect to a Video in connection with the First Album shall not be a Deductible
Cost or recoupable by you or Artist. Provided you are in compliance with all of
your material obligations hereunder, Company shall make available a video
production budget for the creation of Videos, in connection with each Option
Period in an amount up to Fifteen Thousand Dollars ($15,000) to fund Videos and
to be expended from time to time by mutual written agreement between Company and
you. The parties shall discuss in good faith on an Option Period by Option
Period basis increasing the Video fund for the applicable Option Period in an
amount in excess of the Video fund specified herein in equal contributions by
Company and you and such additional contributions to the applicable Video fund
("Additional Video Fund Expenditures") shall be deemed Deductible Costs.
Notwithstanding the foregoing, if one party hereto contributes additional monies
to the applicable Video fund without the approval of the other party hereto,
such additional contribution(s) shall not be a Deductible Cost or recoupable by
such party, provided that the first Fifteen Thousand Dollars ($15,000)
contributed per Option Period by you towards the Video fund shall be deemed to
be approved and therefore a Deductible Cost recoupable by you.

(c) Provided that you have fulfilled all of your material obligations under the
Agreement,during the Term and License Period Company shall obtain your prior
written approval (email approval to suffice) with respect to: (i) licensing in
the U.S. masters in television or radio commercials advertising non-record
products or for motion pictures, television programs, video games with an "X" or
"NC-17" MPAA or equivalent rating for video games; (ii) issuing in the U.S.
so-called "sample" licenses, provided that Artist shall have the right to object
to a particular proposed "sample" only if you have a good faith "creative"
and/or "artist image" objection to such proposed use (and not for the avoidance
of doubt, due to financial or business concerns); and (iii) in the U.S.,
re-sequencing or repackaging any Album or editing, re-mixing or altering any
Master (provided Company may edit or adapt Masters and/or Artist Materials to
conform to the technological or commercial requirements of records in various
formats now or hereafter known or developed, or to eliminate material which
might subject Company to any civil or criminal action and for purposes of
creating radio edits, excerpts or ring tones and to delete unauthorized Samples
and/or to remix Masters hereunder solely as required for purposes of release on
new formats of Records. Company shall instruct its licensees outside the U.S. to
comply with the provisions contained in this subparagraph 8(c), provided that in
no event shall Company be liable or in breach of this Agreement for any
licensee's failure to comply with such provisions.

9.

Ancillary.

(a) With respect to all "Ancillary Activities", you shall pay Company on behalf
of you andArtist, fifty percent (50%) of Net Receipts earned by you and/or
Artist (but only in respect of the artist professionally known as "Kobra and The
Lotus" and, for clarity, not including any solo activities of Kobra Paige)
during the Term and the period commencing on expiration of the Term and
continuing for a period of one (1) year thereafter. "Ancillary Activities" means
Artist's activities in and/or related to the entertainment industry, including,
without limitation, live performances and touring, merchandising (including
without limitation, clothing and/or accessory lines), sponsorships,
endorsements, book publishing, fan clubs, personal appearances, acting,
television, film, video and theatrical appearances, but excluding music
publishing for which you and Artist shall pay Company five percent (5%) of Net
Receipts earned during the Term and the period commencing on expiration of the
Term and continuing for a period of one (1) year thereafter.

(b) "Net Receipts" for purposes of calculating Company's share of ancillary
income shallmean gross receipts received by you or Artist or credited to your or
Artist's respective account which are attributable to Ancillary Activities in
the Territory (but excluding (i) any amounts payable to you under this
Agreement: (ii) any share thereof or of any other income payable to Artist by
you; or (iii) any income derived from the exploitation of rights in Masters
reverted to you pursuant to Paragraphs 2(e) and (f) of this Agreement), less all
actual, bona-fide and reasonable out-of-pocket costs paid by you or Artist to
unaffiliated third parties which are directly related to the Ancillary
Activities, including without limitation booking agent fees, payments to venue
crew. supporting acts and the costs of sounds and lights, manufacturing and
selling costs of merchandise, administration fees and commissions paid to
publishing administrators, legal fees and costs of collection, and any
commissions or fees paid to Artist's





Page 9 of 14

management and business management, provided that such commissions and/or fees
shall not exceed ten percent (10%) of gross ancillary income.

10. Notices.

All notices pursuant to this Agreement shall be in writing and shall be given
byregistered or certified mail, return receipt requested or overnight courier
(e.g., FedEx) at the respective addresses hereinabove set forth or such other
address or addresses as designated by either party. Such notices if sent by mail
shall be deemed given three (3) days after the date mailed and if given by
overnight courier, shall be deemed given one (1) day after the date deposited
with the courier, except that a notice of change of address shall be effective
only from the date of its receipt. A copy of all notices to Company shall be
simultaneously sent to: Carroll, Guido & Groffman, LLP, 5 Columbus Circle, 1790
Broadway, 20th Floor, New York, New York, 10019, Attention: Michael Guido, Esq.
provided that a failure to send such copies shall not be deemed a breach hereof.
A copy of all notices to you shall be simultaneously sent to: Gowlings, LLP, 1
First Canadian Place, 100 King Street West, Suite 1600, Toronto, Ontario II/15X
105, Attention: Susan Abramovitch, Esq.

11. Representations and Warranties. You represent and warrant that:

(a)

You are authorized, empowered and able to enter into and fully perform you
obligationsunder this Agreement including to furnish the services of Artist and
shall cause Artist to perform hereunder;

(b)

neither the Agreement nor the fulfillment thereof by any party shall infringe
upon therights of or require the consent of any third party, and that
accordingly, the Masters and Artist Materials may be distributed legally
throughout the Territory without further obligation on Company's behalf. In the
event that Company reasonably believes that it does not have the legal
authorization to distribute any piece of the Masters and/or Artist Materials in
any territory of the Territory, whether due to applicable law or otherwise,
Company shall have the right to refrain from such distribution and Company shall
not be in breach hereof as a result;

(c) You have obtained, prior to the execution hereof, any consents, waivers or
permissions from any third parties required for you and Artist to perform under
the Agreement;

(d)

Company shall not have any responsibility whatsoever to secure any such
consent,waiver or permission;

(e)

Artist shall perform exclusive services hereunder during the Term. Artist shall
notperform for (or license, or consent to, or permit the use by any person or
entity (and you shall not license, consent to or permit the use by any person or
entity) other than Company of Artist's name or likeness for or in connection
with) the recording or exploitation of any phonograph record (including, without
limitation, any audio-visual device) embodying any musical composition recorded
by Artist under this Agreement prior to the later of: (i) the date five (5)
years subsequent to the date of delivery to Company of the Master embodying that
Composition hereunder; or (ii) the date two (2) years subsequent to the
expiration or termination of the Term.

(f) Your submission to Company of any Artist Materials and Masters shall
constitute your warranty and representation that you have all necessary rights
and permissions with respect to such Artist Materials and Masters.

(g)

All of your warranties and representations shall be true and correct upon
executionhereof and shall remain in effect for so long as Company and its
licensees, assignees, transferees or successors in interest have any rights in
or to the Artist Materials.

(h)

there is in existence between you and Artist a valid and enforceable agreement
under theterms of which Artist is required to perform for you as set forth and
otherwise agreed with





Page 10 of 14

in this Agreement. You shall waive none of your rights thereunder and shall take
all steps necessary or desirable to keep the same in full force so that we shall
have the benefit of Artist's services as if Artist had contracted directly with
Company with respect to the terms granted herein. You shall cause Artist to
execute and deliver to Company the inducement letter attached hereto as Annex A.

12. Indemnification.

You shall indemnify Company against any claims by third parties that
areinconsistent with your warranties and representations under this agreement
which has resulted in a judgment or which has been settled with your prior
written consent. Notwithstanding the preceding sentence, (i) Company shall have
the right to settle without your consent any claim involving sums of Seven
Thousand Five Hundred Dollars ($7,500) or less, and this indemnity shall apply
in full to any claim so settled, and (ii) if you do not consent to any
settlement proposed by Company for an amount in excess of Seven Thousand Five
Hundred Dollars ($7,500), Company shall have the right to settle such claim
without your consent, and this indemnity shall apply in full to any claim so
settled, unless you obtain a surety bond from a surety acceptable to Company in
its sole discretion, with Company as a beneficiary, and such surety agrees
unconditionally, in writing, to pay all costs, expenses, losses, damages, etc.
(including court costs and reasonable third party attorneys' fees) incurred by
the Company by reason of such claim. In addition to Company's other rights and
remedies hereunder, Company shall have the right to deduct any costs and/or
damages incurred by Company to which the foregoing indemnity applies from any
and all monies payable to you hereunder.

13. Cure. It is expressly understood and agreed that, in the event of a breach
or purported breachby Company hereunder, your rights shall be limited to an
action at law for money damages, if any, actually suffered by you as a result
thereof, and in no event shall you be entitled to rescission, injunction or
other equitable relief of any kind. Without limiting the foregoing, you shall
not be entitled to recover damages by reason of any breach by Company of its
material obligations hereunder, unless Company has failed to remedy such breach
within thirty (30) days following receipt of your notice thereof (except where
other specific cure periods are set forth in this agreement); or, if the failure
cannot be cured within said thirty (30) day period, if Company does not commence
to cure such failure within said thirty (30) day period and diligently continue
to so cure thereafter. Except with respect to: (i) subject to paragraph 15(l),
your obligation to timely deliver any Album hereunder, (ii) your recording
restrictions hereunder, (iii) where a specific cure provision is provided
herein, (iv) breaches incapable of being cured, or (v) an application for
injunctive relief, your failure to perform any of your obligations hereunder
shall not be deemed a breach of this Agreement unless Company gives you written
notice of such failure to perform and such failure is not corrected within
thirty (30) days from the date you receive such notice.

14. Clearances. You shall be responsible for obtaining any consents, waivers or
permissions fromany third parties required for you to perform your obligations
under the Agreement; you shall be solely responsible for making any and all
payments to third parties (other than producers and mixers of the Masters as
provided for in this Agreement) in connection with any rights derived therefrom.

15. Miscellaneous.

(a)

This Agreement contains the entire understanding of the parties hereto relating
to the

subject matter hereof and all prior and contemporaneous understandings relating
to the same have been merged herein. No draft or addition, deletion, revision,
change or other alteration in or to drafts of this Agreement prepared prior to
the execution of this Agreement shall be referred to by any of the parties
hereto in any lawsuit in which the construction, interpretation or meaning of
this Agreement is in dispute or otherwise be used for purposes of construing or
interpreting any of the terms, provisions or language of this agreement in
adjudicating or otherwise resolving any such lawsuit. No modification,
amendment, waiver, termination or discharge of this Agreement or any of its
terms shall be binding upon either party hereto unless confirmed by a document
signed by a duly authorized officer of either party hereto. No waiver by you or
Company of any term of this Agreement or of any default hereunder shall affect
your or Company's respective rights thereafter to enforce that term or to
exercise any right or remedy in the event of any other default, whether or not
similar. This Agreement has been entered into in the State of New York, and the
validity, construction, interpretation and legal effect of this Agreement shall
be governed by





Page 11 of 14

the laws of the State of New York applicable to contracts entered into and
performed entirely within the State of New York (without regard to the conflicts
of law principles of such State). All claims, disputes or

disagreements which may arise out of the interpretation, performance or breach
of this Agreement shall be submitted exclusively to the jurisdiction of the
state courts of the State of New York, or the Federal District courts, located
in New York County; provided, however, if Company or you are sued or joined in
any other court or forum (including an arbitration proceeding) in respect of any
matter which may give rise to a claim hereunder, Company or you, as applicable,
consent to the jurisdiction of such court or forum over any such claim. You and
Company hereby submit to the jurisdiction of the aforesaid courts and agree that
any process in any such action or proceeding commenced, may among other methods,
be served upon you or Company, as applicable, by delivering or mailing the same,
via certified mail, addressed to you or Company, as applicable, at the address
given in this Agreement or such other address as you or Company, as applicable,
may from time to time designate by notice.

(b) If any part of this Agreement is determined to be void, invalid, inoperative
or unenforceable by a court of competent jurisdiction or by any other legally
constituted body having jurisdiction to make such determination, such decision
shall not affect any other provisions hereof, and the remainder of this
Agreement shall be effective as though such void, invalid, inoperative or
unenforceable provision had not been contained herein. If the payments provided
by this Agreement shall exceed the amount permitted by any present or future law
or governmental order or regulation, such stated payments shall be reduced while
such limitation is in effect to the amount which is so permitted; and the
payment of such amount shall be deemed to constitute full performance by the
paying party hereto of its obligations to the other party hereunder with respect
to compensation during the term when such limitation is in effect.

(c) Nothing herein contained shall constitute a partnership, joint venture or
other agency relationship between you and/or Artist, on the one hand, and
Company, on the other hand. Except as otherwise expressly provided herein, you
and Artist are each performing your and Artist's obligations hereunder as
independent contractors. Neither you nor Artist shall hold yourself or Artist
out contrary to the terms of this paragraph and neither you nor Artist shall
have the right to execute any agreement or incur any obligation for which
Company may be liable or otherwise bound; nor shall Company be liable for any
representation, act or omission of yours or Artist's that is contrary to the
provisions hereof.

(d) intentionally deleted.

(e) Except as otherwise expressly provided herein, all rights and remedies
herein or otherwise shall be cumulative and none of them shall be in limitation
of any other right or remedy.

(f) You acknowledge that there exists no formal or informal fiduciary
relationship between you and Artist, on the one hand, and Company, on the other
hand, and that there exists no special relationship of trust and confidence
between you and Artist, on the one hand, and Company, on the other hand,
independent of the contractual rights, duties and obligations set forth in this
Agreement, and that the future course of dealing between you and Artist, on the
one hand, and Company, on the other hand, shall neither explicitly nor
implicitly indicate such a relationship or the undertaking of any such
extracontractual duties or obligations by Company.

(g) Each party hereto has participated equally in the preparation and
negotiation of this Agreement, including all exhibits, attachments, annexes,
appendices, exhibits, and schedules hereto, and each party hereto hereby
unconditionally and irrevocably waives to the fullest extent permitted by law
any rule of interpretation or construction requiring that this Agreement, and
any exhibit, attachment, annex, appendix, exhibit, and schedule hereto, be
interpreted or construed against the drafting party.

(h) This Agreement shall not become effective until signed by you and
countersigned by a duly authorized officer of Company. Notwithstanding the
foregoing, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.





Page 12 of 14

(i) The paragraph headings herein are solely for the purpose of convenience and
shall notbe deemed to limit or in any way affect the scope, meaning or intent of
this Agreement or any portion hereof. Paragraph headings shall be disregarded
completely in the interpretation of this Agreement or any of its terms.

(j) Neither you nor Artist shall be entitled to any compensation for your or
Artist's serviceshereunder, except as specifically set forth herein.

(k) This Agreement shall inure to the benefit of and be binding upon each of the
partieshereto and their respective successors, permitted assigns and
representatives. Company may, at its election, assign this Agreement or any of
Company's obligations hereunder, in whole or in part, to any parent, subsidiary,
or affiliate of Company, or other related entity and/or to a person or entity
acquiring all or substantially all of the assets of Company, and if such an
assignment takes place, any further transfer of the rights assigned shall be
subject to the same conditions. This Agreement is personal to you and you shall
not have the right to assign this Agreement or any of your rights or obligations
hereunder or delegate any of your respective duties or obligations hereunder Any
assignment or delegation in contravention of the foregoing shall be void ab
initio. Notwithstanding the foregoing, you may assign your rights under this
Agreement to a corporation, all of whose capital stock is owned solely by you,
subject to the following conditions: (i) the assignee shall be subject to
Company's approval in Company's sole discretion; (ii) the assignment shall not
be effective until you have delivered to Company an instrument satisfactory to
Company in Company's sole discretion effecting the assignment and the assignee's
assumption of your obligations, and Company has executed that instrument to
evidence Company's approval of it; (iii) no such assignment shall relieve you of
your obligations under this Agreement; and (iv) if such an assignment takes
place, any further transfer of the rights assigned shall be subject to the same
conditions.

(I)

If you or Artist do not timely fulfill any portion of the recording commitment
hereunder or

any of your or Artist's other material obligations hereunder in accordance with
all of the terms and conditions of this agreement, then, in addition to any
other rights or remedies which Company may have, Company shall have the right,
upon notice to you at any time prior to the expiration of the then-current
Contract Period: (i) to terminate the Term, in which event Company shall be
entitled to require you to repay to Company the unrecouped amount of any
recording fund or recording cost previously paid to you and not specifically
attributable to an Album which has actually been delivered, except as otherwise
specifically set forth in the next sentence, unless your default is due solely
to the death or disability of a member of Artist, and upon such repayment, all
rights granted hereunder in and to such undelivered Album and the Masters
embodied thereon shall automatically and immediately revert to you; and/or (ii)
if the applicable Album is not delivered within one hundred twenty (120) days
following the delivery date, and such delay is caused solely due to your acts or
omissions, to reduce the advance or Recording Fund (as applicable) for such
Album by an amount equal to five percent (5%) of such advance or Recording Fund
(as applicable) for each one hundred (120) day period (or portion thereof)
elapsing after the delivery date prior to delivery of such Album. You shall not
be required to repay any such recording fund or recording cost to the extent to
which you furnish Company with documentation satisfactory to Company
establishing that you have actually used such recording fund or recording cost
to make payments to persons not affiliated with you and in which you do not have
an interest for recording costs incurred in connection with the Album concerned
prior to Company's demand for repayment. Company may exercise any or all of its
rights pursuant to this subparagraph by sending you the appropriate notice. No
exercise by Company of its rights under this paragraph shall limit Company's
right to recover damages by reason of your default or to exercise any of its
other rights and remedies.

(m)

Company reserves the right, at its election upon notice to you, to suspend the
operation

of this Agreement for the duration of any "force majeure" event (including any
of the following contingencies), if by reason of any such contingency, it is
materially hampered in the performance of its obligations under this Agreement
or its normal business operations are delayed or become impossible or
commercially impracticable: Act of God, fire, catastrophe, labor disagreement,
acts of government, its agencies or officers, any order, regulation, ruling or
action of any labor union or association of artists, musicians, composers or
employees affecting Company or the industry in which it is engaged, delays in





Page 13 of 14

the delivery of materials and supplies or any other cause beyond Company's
control. Any such suspension due to a force majeure event which involves only
Company shall be limited to a period of six (6) months.

(n)

Each of the following shall constitute an event of default hereunder: (i) if
Artist's voice or

Artist's ability to perform should be permanently impaired or otherwise
materially impaired for a period of one hundred twenty (120) days or longer or
an aggregate period of one hundred twenty (120) days during any one (1) year
period; (ii) if you or Artist commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect or
consents to the entry of an order for relief in any involuntary case under such
law or consents to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee or sequestrator (or similar appointee) of you or
Artist or any substantial part of your or Artist's property or you or Artist
makes an assignment for the benefit of creditors or takes any act (whether
corporate or otherwise) in furtherance of any of the foregoing, provided that
Company shall not have the right to suspend the Term for more than two (2)
months by reason of this subparagraph 15(n)(ii); or (iii) a court having
jurisdiction over the affairs or property of you or Artist enters a decree or
order for relief in respect of you or Artist or any of your or Artist's property
in an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect or appoints a receiver, liquidator,
assignee, custodian, trustee or sequestrator (or similar appointee) of you or
Artist or for any substantial part of your or Artist's property or orders the
winding up or liquidation of your or Artist's affairs and such decree or order
remains unstayed and in effect for a period of thirty (30) consecutive days
provided that Company shall not have the right to suspend the Term for more than
two (2) months by reason of this subparagraph 15(n)(iii). Upon the occurrence of
any of the events described in this paragraph, in addition to any other rights
or remedies which Company may have, Company shall have the right, upon notice to
you, to suspend the running of the Term and/or Company's obligations to you
hereunder (including all payment obligations other than payment of royalties)
and/or to terminate the Term (whether or not during a period of suspension based
on such event or based upon any other event), and thereby be relieved of all
liability other than any obligations hereunder to pay royalties in respect of
Masters delivered prior to such termination

If the foregoing accurately reflects the understanding between Artist and
Company with respect to the matters herein, please indicate your acceptance by
signing in the space provided below.

Very truly yours,

Titan Media & Entertainment LLC

By: /s/

ACCEPTED AND AGREED

/s/


Kobra Music Inc.An Authorized Signatory








Page 14 of 14

Annex A

In order to induce Titan Media & Entertainment LLC ("Company"), to enter into
the foregoing agreement ("Agreement") with Kobra Music Inc. ("Productions''),
the undersigned hereby:

(a) acknowledges that she has read and is familiar with all of the terms and
conditions of the Agreement:

(b) assents to the execution of the Agreement and agrees to be bound by the
terms and conditions thereof, including but not limited to, each and every
provision of the Agreement that relates to the undersigned in any way, directly
or indirectly, the services to be rendered thereunder by the undersigned and
restrictions imposed upon the undersigned in accordance with the provisions of
the Agreement, and hereby guarantees to Company the full and faithful
performance of all the terms and conditions of the Agreement by the undersigned
and by Productions; and

(c) acknowledges and agrees that Company shall be under no obligation to make
any payments to the undersigned or otherwise for or in connection with this
inducement and for or in connection with the services rendered by the
undersigned or in connection with the rights granted to Company thereunder and
the fulfillment of the undersigned's obligations pursuant to the Agreement.




/s/


Kobra Paige



